DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 09/16/2021 and 09/21/2021, this is a Notice of Allowance, wherein Claims 1-6, 8-13, and 15-20 are allowed in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
After a further search and thorough examination of the present application, claims 1-6, 8-13, and 15-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 09/16/2021 (see Applicant’s remarks, pages 7-9).
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-6, 8-13, and 15-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 8 and 15. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2012/0072023 to Ota- which is directed to the arm 166 is coupled to a base of the robot 160 at one end, and the manipulator  The object recognition support tool library 140 contains information relating to registered object shape patterns that represent the geometrical configuration of various objects. Each registered object shape pattern represents a particular object. A registered object shape pattern may contain information such as the size of the object, the geometry of the object, the texture of the object, the center of gravity of the object, fragility of the object, etc. The robot 160 uses the information of the registered object shape pattern to approach and manipulate the associated object in the actual space. Using the stereo two-dimensional image produced by the two video cameras 165 and the registered object shape pattern, the robot calculates the coordinates of the object and its position relative to the target object.
US 10,089,575 to Redmon et al- which is directed to Methods and apparatus related to training and/or utilizing a convolutional neural network to generate grasping parameters for an object. The grasping parameters can be used by a robot control system to enable the robot control system to position a robot grasping end effector to grasp the object. The trained convolutional neural network provides a direct regression from image data to grasping parameters. For example, the convolutional neural network may be trained to enable generation of grasping parameters in a single regression through the convolutional neural network. In some implementations, the grasping parameters may define at least: a "reference point" for positioning the grasping end effector for the grasp; and an orientation of the grasping end effector for the grasp.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A method for grasping an object by a grasping system, comprising: identifying the object as an object to grasp based on a comparison to objects in an object identification dataset stored by a memory of the grasping system; obtaining, from a depth sensor of the grasping system, data from a depth image of the object in response to identifying the object as the object to grasp; determining a potential grasp point of the object based on the data from the depth image; estimating a tactile output corresponding to the potential grasp point based on the data from the depth image, the estimated tactile output including an estimated texture of the object at the potential grasp point; and controlling the grasping system to grasp the object at the potential grasp point based on the estimated tactile output.” 
Regarding Claim 8, “A grasping system for grasping an object, comprising: a memory; a depth sensor; and at least one processor coupled with the memory and the depth sensor and configured to: identify the object as an object to grasp based on a comparison to objects in an object identification dataset stored by the memory; obtain, from the depth sensor, data from a depth image of the object in response to identifying the object as the object to grasp; determine a potential grasp point of the object based on the data from the depth image; estimate a tactile output corresponding to the potential grasp point based on the data from the depth image, the estimated tactile output including an estimated texture of the object at the potential grasp point; and 3 AFDOCS/24373291.2Application No.: 16/242,856Attorney Docket No.: 037110.01389 control the grasping system to grasp the object at the potential grasp point based on the estimated tactile output.”
Regarding Claim 15, “A non-transitory computer-readable medium storing computer executable code for grasping an object by a grasping system, the code comprising: code for identifying the object as an object to grasp based on a comparison to objects in an object identification dataset stored by a memory of the grasping system; code for obtaining, from a depth sensor of the grasping system, data from a depth image of the object in response to identifying the object as the object to grasp; code for determining a potential grasp point of the object based on the data from the depth image; code for estimating a tactile output corresponding to the potential grasp point based on the data from the depth image, the estimated tactile output including an estimated texture of the object at the potential grasp point; and code for controlling the grasping system to grasp the object at the potential grasp point based on the estimated tactile output.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-6, 9-13 and 16-20, are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 15.

c.	Therefore, Claims 1-6, 8-13, and 15-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B